Title: To Thomas Jefferson from James Monroe, 2 April 1794
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Phila. April 2. 1794.

A committee of the H. of R. sits daily to provide funds for equiping the fleet and other measures connected with the exigency of the times. They have finally I believe agreed on nothing as yet, tho the fiscal party are for excises on tea &ca. The citizen party are for a land-tax, but seem backward on the subject in every view; regret that an occasion has been made for any great increase; this subject will take time. The fiscal party say to the other, you have taken the business from the Trsy. department, shew yourselves equal to it, and bring forward some system. The latter replies, the practice of reference has been condemned by the publick voice as other things will be when understood; the rejection of it is a triumph of the people and of the constitution over theirs and its abuse: but the provision of taxes is not the duty of those who have been more active in the rejection than of those who opposed it. If it is more the duty of one than the other side, it is particularly that of those who have made taxes necessary. The arrival by way of Hallifax of an account of some relaxation in […] from the orders of the 8. of Jany. suspe[nds the?] proceeding on the sequestration of debts. […] [Ross fr]om Washington is elected in the place of Gal[latin. He is?] perhaps not altogether the man whom the republicans would have chosen: but by them he was elected in opposition to one Coleman, from Lancaster county. Sincerely I am yr. friend & sevt.

Jas. Monroe

